          Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 1 of 25



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


AMBASE CORPORATION; 111 WEST 57th
MANAGER FUNDING LLC; and 111 WEST 57th
INVESTMENT LLC,                                         Civil Action No. 1:20-cv-2763
                              Plaintiffs,
v.

CUSTOM HOUSE RISK ADVISORS, INC.; and
ELIZABETH LOWE.

                              Defendants.




                                            COMPLAINT

       Plaintiffs AmBase Corporation (“AmBase”), 111 West 57th Manager Funding LLC

(“Manager Funding”), and 111 West 57th Investment LLC (“Investment,” and together with

AmBase and Manager Funding, “Plaintiffs”), by and through the undersigned attorneys, file this

Complaint against Custom House Risk Advisors, Inc. (“Custom House”) and Elizabeth Lowe

(“Lowe,” and together with Custom House, “Defendants”), for aiding and abetting breaches of

fiduciary duties by non-parties 111 West 57th Control LLC (“Control”), 111 West 57th Sponsor

LLC (“Sponsor”), Michael Stern (“Stern”), and Kevin Maloney (“Maloney,” and together with

Control, Sponsor, and Stern, “the Developers”) and for fraud. Plaintiffs seek damages and

equitable relief, including a disgorgement of profits Defendants earned while facilitating the

Developers’ breaches and committing fraud. In support of their Complaint against Defendants,

Plaintiffs hereby allege as follows:




                                                1
            Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 2 of 25



                                 NATURE OF THE ACTION

       1.       This case involves the theft of millions of dollars through a complex insurance

fraud. The insurance policy at issue relates to the development of a luxury condominium project.

The crux of the fraud was to pay in a large sum of money (over $16 million) for an insurance

policy that would pay out the bulk of that money back to the owner of the policy if losses did not

exceed the pre-funded loss account. The joint venture established to develop the building paid for

the policy. But unbeknownst to Plaintiffs, one of the Developers, not the joint venture, was

designated to receive this refund. And it was all orchestrated by Defendant Elizabeth Lowe.

       2.       Plaintiffs are majority investors in a project to develop a luxury, high-rise

condominium property at 105-111 West 57th Street (the “Project”). Under the documents

governing the Project, Developers manage its day-to-day operations.

       3.       Michael Stern and Kevin Maloney, the individual Developers, are involved in other

real estate projects in addition to the Project. They conduct their activities in part through JDS

Development LLC and Property Markets Group, Inc. (“PMG”), general development and

construction management companies that they respectively control. Plaintiff Investment and

Sponsor, an LLC controlled by Stern and Maloney, joined together to form 111 West 57th Partners

LLC (“the Company”) to govern development of the Project.

       4.       After the formation of the Company, Stern acquired insurance coverage for the

Project from Liberty Mutual. Defendant Lowe acted as his agent in negotiating and acquiring the

policy, and she worked with him to develop a structure that would benefit his interests to the

detriment of the Project.

       5.       The structure of the policy is manifestly contrary to the Project’s interests. In

particular, Stern and Lowe negotiated the policy to include a large pre-funded loss fund totaling



                                                2
             Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 3 of 25



$16.5 million. Under the terms of the policy, the Company was forced to fund the loss fund upfront,

putting undue financial strain on the Project. Indeed, when the insurance costs quickly and

foreseeably contributed to the Project’s being short of capital, a lender foreclosed on the Project,

causing Plaintiffs to purportedly lose their investment. Stern and Lowe’s activity thus caused an

immediate and severe harm to Plaintiffs and the Project.

        6.       Only well after Stern agreed to the policy on behalf of the Company did it come to

light why he and Lowe structured it the way they had. The loss fund was an available pool of

money from which to pay the deductibles of claims as they arose, with the excess to be refunded

upon completion of the Project. Given that the policy was acquired with Company funds for the

purpose of insuring the Project, the excess should have been refunded to the Company. Instead,

Stern and Lowe negotiated the policy to have the beneficiary of excess loss fund amounts be JDS

Construction, Stern’s personal development and general construction vehicle. That means that

under the terms of the policy—which on information and belief remain in place to this day—Stern,

not the Company or the Project, controls and benefits from the loss fund. Stern therefore can use

the funds to benefit his other construction projects, either by taking the refund in cash or rolling it

over into either insurance policies that will benefit his other projects. This is a gross violation of

Stern’s fiduciary duties to Plaintiffs.

        7.       Lowe was instrumental in enabling Stern to structure the policy to benefit himself

personally. Among other things, Lowe falsely represented to Liberty Mutual that JDS Construction

would be managing construction on the Project, negotiated coverage with the largest possible loss

fund, falsely told Plaintiffs’ representative that the loss fund would come back to the Project and

withheld copies of the policy from Plaintiffs, and worked to ensure that JDS Construction would

remain the beneficiary of the loss fund even after Stern’s perfidy came to light.



                                                  3
            Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 4 of 25



       8.       Lowe’s acts of fraud and aiding and abetting Developers’ fiduciary breaches have

severely harmed Plaintiffs. Plaintiffs, for example, relied on Lowe’s fraudulent misrepresentations

and omissions in deciding to contribute to a subsequent capital call and to authorize the use of

Company funds for payments on the Policy, including payments into the loss fund.

       9.       Plaintiffs therefore bring this action against Lowe and her employer, Custom

House, for damages and disgorgement of the payments they received to facilitate Developers’

fraudulent scheme.

                                JURISDICTION AND VENUE

       10.      This Court has subject-matter jurisdiction over Plaintiffs’ claims under 28 U.S.C.

§ 1332.

       11.      This Court has personal jurisdiction over Defendants under N.Y. C.P.L.R. §§ 301

and 302.

       12.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2).

                                            PARTIES

          13.   Plaintiff AmBase Corporation is a corporation incorporated in the state of

Delaware, having its principal place of business in New Jersey.

          14.   Plaintiff 111 West 57th Manager Funding LLC is a limited liability company

organized under the laws of Delaware. Its members are (1) AmBase, and (2) non-party Masood

Bhatti, an individual who, upon information and belief, resides in and is a citizen of the state of

Connecticut.

          15.   Plaintiff 111 West 57th Investment LLC is a limited liability company organized

under the laws of the state of Delaware. Its members are (1) AmBase, (2) non-party Richard A.

Bianco, an individual who is a citizen of the state of Florida, and (3) non-party 111 West 57th



                                                4
         Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 5 of 25



Capital LLC, a limited liability company whose sole member is Richard A. Bianco. Both

Investment and Manager Funding are single-purpose entities formed to play a role in the Project,

and their officials have often met in New York to make high-level corporate decisions.

       16.     Defendant Custom House Risk Advisors, Inc., is a corporation incorporated and

maintaining its principal place of business in the state of Massachusetts. Custom House’s principal

office is located at One University Drive, Suite 188, Westwood, Massachusetts 02090.

       17.     Upon information and belief, Defendant Elizabeth Lowe resides in Walpole,

Massachusetts, is a citizen of the state of Massachusetts, and serves as the President and Risk

Management Executive of Custom House. Prior to joining Custom House, Lowe was employed

by non-party Robert M. Currey & Associates, Inc. (“RMC”). She is licensed as an insurance

advisor in New York and Massachusetts.

                                  FACTUAL ALLEGATIONS

                                Formation of the Joint Venture

       18.     In June 2013, Stern and Maloney induced AmBase to enter into a joint venture (the

“Joint Venture”) with them to acquire and develop property at 105–111 West 57th Street, New

York, New York 10019 (the “Property”), into a luxury residential tower with retail space (the

“Project”).

       19.     To facilitate the Joint Venture, the parties entered into a series of limited liability

company agreements.

       20.     Most relevant here, Investment joined with Sponsor to form the Company.

Investment’s and Sponsor’s rights and obligations with respect to the Company were governed by

a limited liability company agreement dated June 28, 2013 (as amended and restated on December

17, 2013, “the Joint Venture Agreement,” attached hereto as Exhibit A).



                                                 5
          Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 6 of 25



        21.    Manager Funding had a small indirect stake in Sponsor, but Sponsor was controlled

by Control, a limited liability company owned and controlled by Stern and Maloney. The

relationship between Manager Funding and Control is governed by a limited liability company

agreement dated June 28, 2013 (the “Manager LLC Agreement”).

        22.    Investment initially contributed $56 million in cash to the Joint Venture in

exchange for a 59% interest in the Company. Sponsor purportedly contributed $39 million in

property interests and cash (of which $1.5 million came from Manager Funding) to the Joint

Venture in exchange for a 41% interest in the Company. (Collectively, these contributions are

referred to herein as the “Initial Capital Contribution(s)”). In December 2013, a non-party investor

joined the Company.

        23.    Simultaneously with the formation of the Joint Venture, the Company entered into

a development agreement (the “Development Agreement”) with 111 West 57th Developer LLC, a

wholly owned subsidiary of Control, “to manage and supervise the completion of the Project.”

        24.    Also on or about June 28, 2013, the Company obtained a $230 million acquisition

loan from Annaly CRE LLC (the “Acquisition Loan”). The loan, which was leveraged by the

Initial Capital Contributions, was intended to cover property acquisition costs and pre-

development expenses and to provide funding for the Company until Sponsor could obtain

construction financing (the “Construction Loan”). The Acquisition Loan was for a term of one

year, with an option to extend for two six-month periods upon payment of additional interest and

fees.

        25.    The Joint Venture Agreement contemplates that most expenses associated with the

Project will be covered by debt financing (primarily the “Construction Loan”).




                                                 6
           Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 7 of 25



        26.    The Agreement also permits the Company to request additional capital from its

members through Additional Capital Contributions.

        27.    Under the Joint Venture Agreement, Sponsor serves as the Manager of the

Company, which means that it exercises “day-to-day authority to act for the Company.” Joint

Venture Agreement § 7.2. Sponsor also enjoyed the power to call for Additional Capital

Contributions “in accordance with the Budget,” or “on account of any Company Overrun.” Id.

§ 3.2(a)(i).

        28.    In addition to their work on the Project, Stern and Maloney develop and manage a

variety of other construction projects. Both operate through a variety of project-specific LLCs, as

well as their personal construction management and development companies.

        29.    Non-parties JDS Development LLC (“JDS Development”) and JDS Construction

Group LLC (“JDS Construction,” and together with JDS Development, “JDS”) are general

construction management and development companies affiliated with and controlled by Stern.

        30.    Non-party Property Markets Group, Inc. (“PMG”) is a general development

company affiliated with and controlled by Maloney.

                               Procurement of Insurance Policy

        31.    One of the Developers’ responsibilities was to procure insurance coverage for the

Project.

        32.    In 2014, Lowe, as Stern’s agent, negotiated and procured the primary insurance

coverage for the Project with Liberty Mutual using a non-traditional product that required

significant upfront cash payments. This insurance structure was in essence the most expensive

policy structure available in terms of required upfront cash payments.




                                                7
          Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 8 of 25



        33.    This insurance product required that the Company pay over $16 million into an

insurance collateral fund, controlled solely by Stern. Stern and Lowe worked together to bind the

insurance in the name of JDS Construction as the sole beneficiary of the insurance collateral fund,

rather than in the name of the Company. Lowe accomplished this task by falsely representing that

JDS Construction would be managing construction on the project.

        34.    But at the time, JDS Construction had no ownership stake in the project, no

contractual relationship with the Joint Venture, and no authority to enter into contracts on behalf

of the Company or its subsidiaries. Upon information and belief, based upon her role and the

actions alleged herein, Lowe was aware of these facts and acted to advance Stern’s interests to the

detriment of Plaintiffs and the Project.

        35.    By means of Lowe’s false representations, Stern obtained complete control of the

administration of the policy. His control was so complete that no other members of the joint

venture—not even Maloney, who supposedly jointly managed the project—could obtain copies of

the policies to review their terms or the scope of their coverage.

        36.    Stern used this authority to negotiate deals that were advantageous to his real estate

development and construction management business, at the expense of the Joint Venture and

Plaintiffs.

        37.    The most lucrative advantage, however, may have been the insurance policy itself:

a key feature of the insurance coverage JDS Construction purchased with the Company’s funds is

a pre-funded deductible program (“Loss Fund”). The program provided for the insured to make

quarterly upfront payments to Liberty Mutual totaling $16.5 million into the Loss Fund to be

applied to any claim filed. Any money remaining in the Loss Fund after all claims were settled




                                                 8
         Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 9 of 25



would be returned to the party designated in the policy: in this case, JDS Construction. Lowe and

Stern decided to negotiate coverage with the largest possible Loss Fund.

       38.     Because this arrangement required large upfront payments and provided for the

return of funds only at the end of the coverage, this insurance structure created significant cash

flow problems for the Joint Venture and ultimately contributed to an alleged default on the junior

mezzanine loan by exacerbating the Joint Venture’s inability to complete the project on budget.

The structure of the policy was therefore immediately harmful to the Project. But the huge loss

fund offered a substantial advantage to Stern: by naming JDS Construction as the beneficiary,

Stern would be able to use payments from the loss fund for the benefit of any of the projects in

which JDS Construction was involved and would be able to take for himself any balance that

remained at the end of the project.

       39.     In other words, with Lowe’s assistance, Stern used the insurance policies to siphon

up to $16.5 million of the Company’s money into his own company’s pockets.

       40.     Lowe bound the policies in August 2014, while she was employed by Custom

House and acting within the scope of her authority. Upon information and belief, Custom House

retained the benefits of her actions in the form of fees and other compensation paid by the

Company and JDS Construction. Custom House and Lowe also stood to benefit if Custom House

were appointed administrator of the policy and paid fees accordingly. Lowe reasonably could have

expected that this was more likely to happen with the policy bound in the name of JDS

Construction and under Stern’s control.




                                                9
          Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 10 of 25



                                             Cover Up

       41.     Lowe knew this policy structure benefitted Stern and JDS Construction to

Plaintiffs’ detriment, and Lowe assisted Stern and his agents in hiding the scheme from Plaintiffs

through a series of fraudulent statements and omissions.

       42.     At the time the insurance policies were negotiated, JDS and PMG were both

represented by the same risk management company, Robert M. Currey & Associates (“RMC”), of

which Lowe was an employee.

       43.     Shortly before the conclusion of negotiations over the insurance policy, however,

Lowe left RMC and began to work for Custom House, keeping JDS Construction as her client.

Acting on behalf of Stern and JDS Construction, Lowe bound the policies without notifying RMC

or PMG.

       44.     At all relevant times thereafter, Lowe was employed by Custom House.

       45.     Although the Project’s operative budget at the time called for only approximately

$11 million in expenditures for insurance, in line with industry practice, a cash flow forecast and

projected capital call schedule that JDS provided to Plaintiff around November 2014 showed the

Joint Venture spending over $24 million on insurance over just two years.

       46.     In a November 25, 2014, email to JDS, AmBase VP John Ferrara, acting on behalf

of all Plaintiffs, inquired about this discrepancy. That afternoon, JDS responded by email,

explaining that “[w]e are required to pay into a loss fund (Cash collateral) as part of each quarterly

payment for a total loss fund of $16.5M. Please note that if there are no claims, we would get this

entire value back as it essentially functions as a deductible reserve. Our total non refundable

insurance premium payments are about $7.6M which is considerably lower than what was initially

projected.” JDS downplayed potential cashflow problems by explaining that money could be



                                                 10
         Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 11 of 25



reallocated from the trade line items to the insurance line item when the project received “deducts

from trades that will not need to carry their own full insurance policies on this project.” JDS offered

to put Ferrara in contact with Lowe at Custom House.

       47.     Upon information and belief, based upon her role and the actions alleged herein,

Lowe knew that Ferrara was a representative of Plaintiffs, business partners to whom Stern owed

fiduciary duties.

       48.     On or around December 3, 2014, John Ferrara spoke by phone with Lowe. Lowe

explained the structure of the insurance policy and claimed that it provided benefits to the Joint

Venture. In particular, she represented that money left over in the Loss Fund “comes back to the

project,” even though she knew that it would be returned to JDS Construction.

       49.     Lowe represented that the structure of the policy was the most advantageous for the

Joint Venture, even though she knew that the most appropriate alternative structure was a fixed-

premium insurance policy owned by the Company. Moreover, Lowe with JDS structured a

program with a large Loss Fund, resulting in higher overall program end payout to Stern, with the

highest potential benefit to Stern’s other projects and an overall higher exposure for the Project.

The Company would exercise no control over the massive Loss Fund, as JDS Construction retained

the ability to abscond with the proceeds of the Loss Fund, over which it exercised and continues

to exercise exclusive and unchecked control.

       50.     Although Ferrara requested copies of the policies, Lowe did not provide them. Nor

did she disclose that JDS Construction was the named beneficiary of the $16.5 million Loss Fund.

       51.     In reliance on these fraudulent misrepresentations and omissions, Plaintiffs

contributed capital for or authorized the use of Company funds for additional payments on the

policy, including additional payments into the Loss Fund. To take one example, Investment, with



                                                  11
         Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 12 of 25



funding from AmBase, contributed an additional $6.2 million to the Joint Venture in response to

an April 2015 capital call; $2.8 million of this amount was for insurance. Had Plaintiffs known

that JDS, and not the Joint Venture, was the beneficiary of the Loss Fund, they would not have

made this capital contribution.

       52.     Lowe and Stern made similar false representations and omissions to Maloney and

his agents, but once Maloney discovered the scheme, he sought to benefit from it himself to the

detriment of Plaintiffs and the Company.

       53.     For example, in a December 15, 2014, email to RMC (which was then acting as

PMG’s and Maloney’s agent), Lowe falsely represented that the Loss Fund was for the benefit of

the “ownership structure” and that the partnership controlled how its proceeds were handled.

       54.     In early 2015, however, Maloney discovered Stern’s deception. Instead of

immediately notifying Plaintiffs and working to place the policies in the Company’s name,

Maloney demanded that they be placed in the name of 111 West 57th Developer LLC, an entity

jointly controlled by Stern and Maloney by way of Control. In other words, Maloney still sought

to use the Company’s money to purchase a policy that would benefit the Developers alone, at

Plaintiffs’ expense.

       55.     Lowe communicated with the insurance broker for the policies to ensure that it took

no steps to change the name of the first insured under the policy. Lowe also tried to persuade

Liberty Mutual to represent that it would be unwilling to change the name on the insurance policy.

       56.     As Lowe knew, these delays locked the Joint Venture into an insurance policy

controlled by JDS Construction. By March 2015, prices for the insurance coverage the Project

required had skyrocketed.




                                               12
           Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 13 of 25



          57.   Once the Joint Venture was locked in, and in response to pressure from Maloney,

Stern made a show of attempting to change the name on the policy.

          58.   In a letter dated August 12, 2015, Stern, acting on behalf of JDS Construction, sent

a letter to the broker directing it to request that Liberty Mutual change the First Named Insured on

the insurance policies from JDS Construction to 111 Construction Manager LLC (“Construction

Manager”)—a newly-formed entity owned and controlled exclusively by Stern and Maloney.

          59.   On August 17, 2015, an employee of Willis of New York, the insurance broker,

sent an email to an employee of Liberty Mutual requesting the change. After a phone call with

Willis, Liberty Mutual declined to make the change on the ground that it had underwritten the

program based on Lowe’s false representation that JDS Construction, rather than a partnership

entity, was responsible for making payments and managing construction.

          60.   Upon information and belief, Stern made this request only because Lowe had

already ensured that Liberty Mutual would not grant it and that he would remain in control of the

policy.

          61.   Thereafter, Plaintiffs learned that Defendants had named JDS Construction instead

of the Company as the beneficiary on the Loss Fund. By then, as Defendants and the Developers

already knew, changing the ownership of the policies would be incredibly costly, if possible at all.

          62.   In response to Plaintiffs’ demands, in late October 2015, Stern sent a letter to

members of the Joint Venture claiming JDS Construction directed Liberty Mutual to return any

proceeds of the Loss Fund to the Company.

          63.   Despite repeated requests, Stern failed to provide documentation for the purported

change.




                                                 13
           Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 14 of 25



          64.      To this day, upon information and belief, there is no binding order transferring the

policy or proceeds of the loss fund to the Company. Indeed, Stern, Maloney, and Sponsor have

taken the position that the Company is dissolved as a matter of law.

                                              Foreclosure

          65.      In the meantime, in June 2015, Stern and Maloney closed on the Construction Loan

for the project.

          66.      AmBase and Investment once again relied on representations by Defendants and

the Developers when it approved a new budget in connection with the Construction Loan and when

it approved the debt financing that would be used to cover the insurance costs reflected in that

budget.

          67.      Had AmBase and Investment known that the $16.5 million was going to be diverted

to JDS Construction, it would not have approved the new budget and debt financing.

          68.      The budget the Developers provided to the Lenders understated insurance costs by

many millions of dollars, evidently by omitting some percentage of the money scheduled to be

deposited in the Loss Fund on the theory that the money would be refunded. Because the Company

was required to pay these costs up front, however, the consequence of the Developers’

misrepresentation was that the Project was soon “out of balance” under the terms of the loans.

          69.      Eventually, a junior lender declared an event of default and, on August 30, 2017,

purported to foreclose upon the collateral securing its loan.

          70.      Although Investment is challenging the propriety of that foreclosure on its own

behalf and on the behalf of the Company, if it is upheld, the Company—and therefore Plaintiffs—

will have lost its indirect interest in the Property and the Project.




                                                    14
           Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 15 of 25



          71.   Plaintiffs continued, however, to own their interests in the Company, which in turn

should own an interest in the proceeds of the Loss Fund.

          72.   In or around September 2018, however, the Company’s accountants—at the

direction of the Developers—provided Plaintiffs with IRS K-1 Schedules showing that the

Company’s property is worthless.

          73.   It therefore appears that sometime after August 30, 2017, (1) Stern and Maloney

continued to use the Loss Fund to collateralize a construction project in which the Company has

no interest and (2) Stern secretly overrode his instruction to Liberty Mutual to refund money from

the Loss Fund to the Company.

          74.   Upon information and belief, based upon their role and the actions alleged herein,

Defendants facilitated these transactions by coordinating the necessary changes with the broker

and Liberty Mutual and knew that Stern and Maloney breached their fiduciary duties to Plaintiffs

by engaging in this fraudulent scheme.

                              FIRST CLAIM FOR RELIEF
                      Aiding and Abetting a Breach of Fiduciary Duty
                   (AmBase Corporation Against Lowe and Custom House)

          75.   Plaintiffs repeat and re-allege each of the foregoing allegations as if fully set forth

herein.

          76.   As co-venturers, Stern and Maloney owed AmBase fiduciary duties, including the

duties of loyalty and care.

          77.   Stern and Maloney breached their fiduciary duties to AmBase by engaging in the

wrongful and intentional misconduct set forth above.

          78.   Their breaches involved fraud and a knowing and culpable violation of law

because: they or their agents represented on multiple occasions that the proceeds of the Loss Fund



                                                  15
          Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 16 of 25



would be returned to the Company, when they knew that the proceeds of the Loss Fund would be

paid to JDS Construction or some other entity, because they or their agents represented that the

structure of the insurance policy was advantageous to the Joint Venture, when they knew it would

create cash flow problems, and because they omitted to inform AmBase that the insurance policies

and Loss Fund were in JDS Construction’s name, when they were under a fiduciary obligation to

disclose that fact. AmBase justifiably relied on these misrepresentations and omissions when it

contributed money for Additional Capital Calls to pay premiums and money into the Loss Fund,

when it (through Investment) approved the Joint Venture borrowing money, in part to cover

insurance costs, and when it declined to exercise contractual rights (through Investment) that

would have protected it from the loss that resulted in part from the Developers’ insurance scheme.

AmBase was injured by the misrepresentations and omissions by, inter alia, the loss of its capital

contributions, the Company’s loss of the $16.5 million paid into the Loss Fund and the loss of its

interest in the Project, which resulted from budget overruns traceable in part to high insurance

costs.

         79.   Their breaches involved intentional misconduct because, among other things, Stern

and Maloney knew that putting the insurance policy in JDS Construction’s name was wrongful

and highly likely to result in an injury to AmBase, and yet proceeded with their course of conduct.

         80.   Their breaches constituted a transaction not authorized under the operative

agreements from which they derived a personal benefit because the operative agreements did not

authorize Stern and Maloney to maintain insurance paid for by the Company in JDS Construction’s

name, and they derived a personal benefit therefrom in the form of, inter alia, unilateral control

over the contracting and permitting process (in Stern’s case), and unchecked access to the proceeds

of the Loss Fund.



                                                16
           Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 17 of 25



       81.     At all relevant times after August 2014, Lowe acted as an agent of Custom House.

       82.     Upon information and belief, based upon their role and the facts alleged herein,

Defendants had actual knowledge that Stern and Maloney owed fiduciary duties to AmBase.

       83.     Defendants had actual knowledge of their breaches of those duties because

Defendants helped coordinate and arrange such breaches.

       84.     Lowe substantially assisted Stern and Maloney by engaging in the wrongful

conduct set forth herein, including by negotiating coverage with a large Loss Fund, binding the

coverage, misleading Plaintiffs about and concealing the structure and ownership of the coverage,

persuading the broker and Liberty Mutual not to change the ownership of the coverage, securing

Stern’s unilateral control over the coverage, and facilitating Stern’s and Maloney’s continued use

of the coverage in the wake of the foreclosure.

       85.     At the time Lowe carried out these acts of assistance, she was employed by Custom

House and acting within the scope of her authority.

       86.     Upon information and belief, Custom House retained the benefits of her actions in

the form of fees and other compensation paid by the Company and JDS Construction.

       87.     Upon information and belief, Defendants profited from this insurance scheme.

       88.     Misrepresentations by Defendants and the Developers have prevented AmBase

from discovering the full scope of Stern’s and Maloney’s breaches and the extent of its injuries

therefrom to this day.

       89.     As a direct and proximate result of Defendants’ aiding and abetting the breaches of

fiduciary duty, AmBase has suffered damages in an amount to be determined at trial, exceeding

$75,000.




                                                  17
           Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 18 of 25



                              SECOND CLAIM FOR RELIEF
                       Aiding and Abetting a Breach of Fiduciary Duty
                     (Manager Funding Against Lowe and Custom House)

          90.   Plaintiffs repeat and re-allege each of the foregoing allegations as if fully set forth

herein.

          91.   As co-venturers and principals of 111 West 57th Manager LLC, Stern and Maloney

owed Manager Funding fiduciary duties, including the duties of loyalty and care.

          92.   As a co-participant in the Joint Venture and manager of 111 West 57th Manager

LLC, Control owed Manager Funding fiduciary duties, including the duties of loyalty and care.

          93.   Although Section 7.6 of the Manager LLC Agreement purports to waive its

members’ fiduciary duties to each other in part, the waiver does not apply to acts or omissions that

involve “fraud, intentional misconduct or a knowing and culpable violation of law” or for any

transaction not authorized under the agreement from which a party derives personal benefit.

Moreover, Section 7.6 expressly imposes a duty of care “to not commit fraud, intentional

misconduct or a knowing and culpable violation of law.”

          94.   Control, Stern, and Maloney breached their fiduciary duties to Manager Funding

by engaging in the wrongful and intentional misconduct set forth above.

          95.   Their breaches involved fraud and a knowing and culpable violation of law because

they or their agents represented on multiple occasions that the proceeds of the Loss Fund would

be returned to the Company, when they knew that the proceeds of the Loss Fund would be paid to

JDS Construction or some other entity, because they or their agents represented that the structure

of the insurance policy was advantageous to the Joint Venture, when they knew it would create

cash flow problems, and because they omitted to inform Manager Funding that the insurance

policies and Loss Fund were in JDS Construction’s name, when they were under a fiduciary



                                                  18
         Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 19 of 25



obligation to disclose that fact. Manager Funding justifiably relied on these misrepresentations and

omissions when it contributed money for Additional Capital Calls to pay premiums and money

into the Loss Fund. Manager Funding was injured by the misrepresentations and omissions by,

inter alia, the loss of its capital contributions, the Company’s loss of the $16.5 million paid into

the Loss Fund and the loss of its interest in the Project, which resulted from budget overruns

traceable in part to high insurance costs.

       96.     Their breaches involved intentional misconduct because, among other things, Stern,

Maloney, and Control knew that maintaining the insurance policy in the name of an entity other

than the Company was wrongful and highly likely to result in an injury to Manager Funding, and

yet proceeded with their course of conduct.

       97.     Their breaches constituted a transaction not authorized under the Manager LLC

Agreement from which they derived a personal benefit because the Manager LLC Agreement did

not authorize Stern and Maloney to maintain insurance paid for by the Company in JDS

Construction’s name, and they derived a personal benefit therefrom in the form of, inter alia,

unilateral control over the contracting and permitting process (in Stern’s case), and unchecked

access to the proceeds of the Loss Fund.

       98.     At all relevant times after August 2014, Lowe acted as an agent of Custom House.

       99.     Upon information and belief, based upon their role and the facts alleged herein,

Defendants had actual knowledge that Control, Stern, and Maloney owed fiduciary duties to the

Company.

       100.    Defendants had actual knowledge of their breaches of those duties because

Defendants helped coordinate and arrange such breaches.




                                                19
           Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 20 of 25



          101.   Lowe substantially assisted Control, Stern, and Maloney by engaging in the

wrongful conduct set forth herein, including by negotiating coverage with a large Loss Fund,

binding the coverage, misleading Plaintiffs about and concealing the structure and ownership of

the coverage, persuading the broker and Liberty Mutual not to change the ownership of the

coverage, securing Stern’s unilateral control over the coverage, and facilitating Stern’s and

Maloney’s continued use of the coverage in the wake of the foreclosure.

          102.   At the time Lowe carried out these acts of assistance, she was employed by Custom

House and acting within the scope of her authority.

          103.   Upon information and belief, Custom House retained the benefits of her actions in

the form of fees and other compensation paid by the Company and JDS Construction.

          104.   Upon information and belief, Defendants profited from this insurance scheme.

          105.   Misrepresentations by Defendants and the Developers have prevented Manager

Funding from discovering the full scope of Stern’s and Maloney’s breaches and the extent of its

injuries therefrom to this day.

          106.   As a direct and proximate result of Defendants’ aiding and abetting the breaches of

fiduciary duty, Manager Funding has suffered damages in an amount to be determined at trial,

exceeding $75,000.

                                 THIRD CLAIM FOR RELIEF
                         Aiding and Abetting a Breach of Fiduciary Duty
                         (Investment Against Lowe and Custom House)

          107.   Plaintiffs repeat and re-allege each of the foregoing allegations as if fully set forth

herein.

          108.   As co-venturers and Principals of the Company, Stern and Maloney owed

Investment fiduciary duties, including the duties of loyalty and care.



                                                   20
         Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 21 of 25



       109.    As a co-participant in the Joint Venture and manager of the Company, Sponsor

owed Investment fiduciary duties, including the duties of loyalty and care.

       110.    Although Section 8.5 of the Joint Venture Agreement purports to waive its

members’ fiduciary duties to each other in part, the waiver does not apply to acts or omissions that

involve “fraud, intentional misconduct or a knowing and culpable violation of law” or for any

transaction not authorized under the Joint Venture Agreement from which a party derives personal

benefit. Moreover, Section 8.5 expressly imposes a duty of care “to not commit fraud, intentional

misconduct or a knowing and culpable violation of law.”

       111.    Sponsor, Stern, and Maloney breached their fiduciary duties to Investment by

engaging in the wrongful and intentional misconduct set forth above.

       112.    Their breaches involved fraud and a knowing and culpable violation of law because

they or their agents represented on multiple occasions that the proceeds of the Loss Fund would

be returned to the Company, when they knew that the proceeds of the Loss Fund would be paid to

JDS Construction or some other entity, because they or their agents represented that the structure

of the insurance policy was advantageous to the Joint Venture, when they knew it would create

cash flow problems, and because they omitted to inform Investment that the insurance policies and

Loss Fund were in JDS Construction’s name, when they were under a fiduciary obligation to

disclose that fact. Investment justifiably relied on these misrepresentations and omissions when it

contributed money for Additional Capital Calls to pay premiums and money into the Loss Fund,

and when it approved the Joint Venture borrowing money, in part to cover insurance costs.

Investment was injured by the misrepresentations and omissions by, inter alia, the loss of its capital

contributions, the Company’s loss of the $16.5 million paid into the Loss Fund, and the loss of its




                                                 21
          Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 22 of 25



interest in the Project, which resulted from budget overruns traceable in part to high insurance

costs.

         113.   Their breaches involved intentional misconduct because, among other things, Stern,

Maloney, and Sponsor knew that putting the insurance policy in JDS Construction’s name was

wrongful and highly likely to result in an injury to Investment, and yet proceeded with their course

of conduct.

         114.   Their breaches constituted a transaction not authorized under the Joint Venture

Agreement from which they derived a personal benefit because the Joint Venture Agreement did

not authorize Stern and Maloney to maintain insurance paid for by the Company in JDS

Construction’s name, and they derived a personal benefit therefrom in the form of, inter alia,

unilateral control over the contracting and permitting process (in Stern’s case), and unchecked

access to the proceeds of the Loss Fund.

         115.   At all relevant times after August 2014, Lowe acted as an agent of Custom House.

         116.   Upon information and belief, based upon their role and the facts alleged herein,

Defendants had actual knowledge that Sponsor, Stern, and Maloney owed fiduciary duties to

Investment.

         117.   Defendants had actual knowledge of their breaches of those duties because

Defendants helped coordinate and arrange such breaches.

         118.   Lowe substantially assisted Sponsor, Stern, and Maloney by engaging in the

wrongful conduct set forth herein, including by negotiating coverage with a large Loss Fund,

binding the coverage, misleading Plaintiffs about and concealing the structure and ownership of

the coverage, persuading the broker and Liberty Mutual not to change the ownership of the




                                                22
           Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 23 of 25



coverage, securing Stern’s unilateral control over the coverage, and facilitating Stern’s and

Maloney’s continued use of the coverage in the wake of the foreclosure.

          119.   At the time Lowe carried out these acts of assistance, she was employed by Custom

House and acting within the scope of her authority.

          120.   Upon information and belief, Custom House retained the benefits of her actions in

the form of fees and other compensation paid by the Company and JDS Construction.

          121.   Upon information and belief, Defendants profited from this insurance scheme.

          122.   Misrepresentations by Defendants and the Developers have prevented Investment

from discovering the full scope of Stern’s and Maloney’s breaches and the extent of their injuries

therefrom to this day.

          123.   As a direct and proximate result of Defendants’ aiding and abetting the breaches of

fiduciary duty, Investment has suffered damages in an amount to be determined at trial, exceeding

$75,000.

                                 FOURTH CLAIM FOR RELIEF
                                               Fraud
                           (Plaintiffs Against Lowe and Custom House)

          124.   Plaintiffs repeat and re-allege each of the foregoing allegations as if fully set forth

herein.

          125.   In December 2014, Lowe represented to an agent for Plaintiffs that money left over

in the Loss Fund “comes back to the project,” and that the structure of the insurance policy was

advantageous for the Joint Venture.

          126.   Those representations were false because the insurance policies and Loss Fund

were in JDS Construction’s name and under JDS Construction’s control, and the high cost of the




                                                   23
            Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 24 of 25



policy would create cash flow problems that would cause the Joint Venture to run overbudget and

allegedly default on its loans.

          127.   Lowe knew the statements to be false when she made them because she had carried

out the transactions that resulted in the insurance policies being bound and the Loss Fund being

placed in JDS Construction’s name, and she had priced out alternative insurance policy structures

that would have decreased the Joint Venture’s loss exposure and cash flow problems.

          128.   Plaintiffs believed the statements to be true and justifiably relied upon them, and

were thereby induced to contribute additional capital to cover insurance costs and approve

additional borrowing by the Joint Venture to cover insurance costs.

          129.   At the time Lowe made her misrepresentations, she was employed by Custom

House and acting within the scope of her authority.

          130.   Upon information and belief, Custom House retained the benefits of her actions in

the form of fees and other compensation paid by the Company and JDS Construction.

          131.   Upon information and belief, Defendants profited from this insurance scheme.

          132.   As a direct and proximate result of Defendants’ fraud, Plaintiffs suffered damages

in an amount to be determined at trial, exceeding $75,000.

                                   DEMAND FOR JURY TRIAL

          133.   Plaintiffs demand trial by jury on all claims and issues so triable.

                                      DEMAND FOR RELIEF

          WHEREFORE, Plaintiffs pray for relief against Defendant as follows:

          (i)    Granting Plaintiffs damages in an amount to be proven at trial;

          (ii)   Disgorging profits earned by Defendants from the wrongful conduct alleged

herein;



                                                   24
            Case 1:20-cv-02763-VSB Document 1 Filed 04/02/20 Page 25 of 25



          (iii)   Awarding Plaintiffs their reasonable costs, including attorneys’ fees, incurred in

bringing this action;

          (iv)    Granting Plaintiffs such other and further relief as the Court may deem just and

proper.

Date: April 2, 2020                                     Respectfully submitted,

 David H. Thompson*                                     /s/ Stephen B. Meister
 Peter A. Patterson*                                    Stephen B. Meister
 Shelby L. Baird*                                       Kevin A. Fritz
 1523 New Hampshire Avenue, N.W.                        Eugene Meyers
 Washington, D.C. 20036                                 MEISTER SEELIG & FEIN LLP
 COOPER & KIRK, PLLC                                    125 Park Avenue, 7th Floor
 Phone: (202) 220-9600                                  New York, New York 10017
 dthompson@cooperkirk.com                               Phone: (212) 655-3500
                                                        sbm@msf-law.com
 Attorneys for Plaintiffs
                                                        Attorneys for Plaintiffs


 *Motion to proceed pro hac vice forthcoming.




                                                   25
